     Case 2:19-cv-00236 Document 217 Filed 08/16/19 Page 1 of 12 PageID #: 1999




                            UNITED STATES DISTRICT COURT
                         SOUTHERN DISTRICT OF WEST VIRGINIA
                                CHARLESTON DIVISION

DON BLANKENSHIP,
         Plaintiff,
                                                    Civil Action No.: 2:19-cv-00236
                                                    Judge John T. Copenhaver, Jr.

v.

HONORABLE ANDREW NAPOLITANO (RET.),
et al.,
        Defendants.


       DEFENDANTS’ FEINBERG AND BREAKFAST MEDIA’S MEMORANDUM IN
        SUPPORT OF MOTION FOR RELIEF UNDER THE D.C. ANTI-SLAPP ACT

         In support of their special Motion for Relief Under the District of Columbia Anti-SLAPP

Act of 2010, D.C. Code § 16-5502(a), Defendants Andrew Feinberg and Breakfast Media

respectfully submit this Memorandum.

                                PRELIMINARY STATEMENT

         The D.C. Anti-SLAPP Act was enacted to deter “Strategic Lawsuits Against Public

Participation” (“SLAPPs”) – frivolous actions “filed by one side of a political or public policy debate

aimed to punish or prevent the expression of opposing points of view.” Competitive Enter. Inst. v.

Mann, 150 A.3d 1213, 1226 (D.C. 2016) (citation omitted). Courts have recognized that “in the

First Amendment area… if a suit entails ‘long and expensive litigation,’ then the protective purpose

of the First Amendment is thwarted even if the defendant ultimately prevails.” Farah v. Esquire

Magazine, 736 F.3d 528, 534 (D.C. Cir. 2013) quoting Washington Post v. Keogh, 365 F.2d 965,

998 (D.C. Cir. 1966); see also Michel v. NYP Holdings, Inc., 816 F.3d 686, 702 (11th Cir. 2016)

(“[f]orcing publishers to defend inappropriate suits [and bear the] costs and efforts required to defend
    Case 2:19-cv-00236 Document 217 Filed 08/16/19 Page 2 of 12 PageID #: 2000



a lawsuit through that stage of litigation could chill free speech nearly as effectively as the absence

of the actual malice standard altogether.”). The Act, like similar statutes passed by the legislatures

of twenty-eight other states and Guam, is designed to “protect the targets of suits intended as a

weapon to chill or silence speech.” Doe v. Burke, 133 A.3d 569, 571 (D.C. 2016) (citation and

quotation marks omitted). Therefore, Defendants believe it serves a necessary public imperative for

this Court to grant this Motion.

          This is a textbook SLAPP lawsuit. Plaintiff concedes he is a public figure. Amended Compl.

¶1. He admits the statements at issue were in the context of a heated U.S. Senate race (he was a

candidate) and were allegedly put forward by political adversaries. Id. at ¶¶1-6. Without pleading

facts specific to nearly any of the multitude of statements and defendants in this case, Plaintiff has

targeted journalists, newspapers and media outlets creating a situation that the U.S. Supreme Court

warned about in 1974: “a rule of strict liability that compels a publisher or broadcaster to guarantee

the accuracy of his factual assertions may lead to intolerable self-censorship.” Gertz v. Robert Welch,

Inc., 418 U.S. 323, 339 (1974). The Amended Complaint itself makes the argument as to why the

error on the part of many of the named defendants was a reasonable one: “Mr. Blankenship may

have been the only prisoner in any federal prison who had been convicted of just a

misdemeanor.” Amended Compl. ¶11 (bolded for emphasis). But the case against Mr. Feinberg and

his employer (Breakfast Media) is the most baseless of all because the young journalist did not call

Mr. Blankenship a felon – he quoted Plaintiff’s denial verbatim and simply asked a follow-up

question months after a multitude of news outlets had misreported this detail. 1 As a small publisher,

Defendant Feinberg owed no duty to fact-check these national outlets, but he went above and beyond

providing Mr. Blankenship a platform to correct the record.



1
    https://twitter.com/AndrewFeinberg/status/998562208652111874

                                                        2
     Case 2:19-cv-00236 Document 217 Filed 08/16/19 Page 3 of 12 PageID #: 2001



         As set forth in Memorandum of Law in Support of Defendants Feinberg and Breakfast

Media’s Motion to Dismiss (hereinafter, “Memo of Law in Support of Motion to Dismiss”),

Plaintiff’s claims fail as a matter of law for a host of reasons including but not limited to: (a) Plaintiff

failed to plead actual malice beyond mere conclusory assertions; (b) the alleged statement was a

question and is therefore ipso facto non-actionable; (c) Plaintiff failed to plausibly plead the requisite

emotional injury for a false-light claim; and (d) Plaintiff failed to plausibly plead the requisite

elements of conspiracy and appeared to limit the averment of conspiracy to certain identified

“Conspiracy Defendants” and “Conspiracy Does,” neither of which include Feinberg and Breakfast

Media. Defendants must endure “costly and time-consuming defamation litigation” simply because

they undertook their civic duty to exercise their rights to report on matters of public concern. Kahl

v. Bureau of Nat’l Affairs, Inc., 856 F.3d 106, 109 (D.C. Cir. 2017). The D.C. Anti-SLAPP Act was

intended to protect free expression and, as such, must be applied in this case. Mann, 150 A.3d at

1237-38.

         This Court should dismiss the Amended Complaint and provide Defendants Feinberg and

Breakfast Media with the opportunity to seek reimbursement of their attorney’s fees and costs for

defending against this meritless litigation.

                                     FACTUAL BACKGROUND

         The relevant factual background to this case is set forth in detail in Defendants’ “Memo of

Law in Support of Motion to Dismiss,” which is fully incorporated herein by reference. As set forth

therein, West Virginia follows the lex loci delicti conflict of law doctrine pursuant to which D.C.

law applies to Mr. Feinberg’s tweet (allegedly imputed to his employer Defendant Breakfast Media)

as well as the alleged statements made in the Amended Complaint. Motion to Dismiss Memo at 5-

6.



                                                     3
    Case 2:19-cv-00236 Document 217 Filed 08/16/19 Page 4 of 12 PageID #: 2002



                                             ARGUMENT

          The D.C. Anti-SLAPP Act accomplishes its “purpose to deter meritless claims filed to harass

defendant[s] for exercising First Amendment rights” in two ways relevant to this litigation. Mann,

150 A.3d at 1239. First, the Act “extend[s] substantive rights to defendants in a SLAPP,

providing them with the ability to file a special motion to dismiss that must be heard expeditiously

by the court.” Id. at 1235 (emphasis added). Once Defendants meet the prima facie burden of

establishing that the claim arises from “advocacy on issues of public interest,” D.C. Code § 16-

5502(a), a court then reviews whether a “claim is likely to succeed on the merits.” Id. § 16-5502(b).

Second, the Act allows Defendants who prevail, in whole or in part, on such a motion to recover

costs and attorneys’ fees. Id. § 16-5504; see Mann, 150 A.3d at 1238 (explaining the “financial levies

to deter a SLAPP plaintiff.”).

          The Court should apply the Act’s provisions to this case, which meets the definition of claims

arising from “act[s] in furtherance of the right of advocacy on issues of public interest” and because,

for the reasons set forth in Defendants “Memo of Law in Support of Motion to Dismiss,” Plaintiff’s

claims fail as a matter of law such that he cannot possibly show that he is “likely to succeed on the

merits.”

     I.      THE D.C. ANTI-SLAPP STATUTE APPLIES IN FEDERAL COURT.

          Courts sitting in diversity routinely applied the D.C. Anti-SLAPP Act from 2011 until 2015

based on the conclusion that the law’s provisions were substantive and, therefore, fully applicable

in federal court under the basic principles of Erie R.R. Co. v. Tompkins, 304 U.S. 64, 78 (1938). 2




2
 See, e.g., Forras v. Rauf, 39 F. Supp. 3d 45, 51-52 (D.D.C. 2014) (applying statute), aff’d on
other grounds, 812 F. 3d 1102 (D.C. Cir. 2016); Abbas v. Foreign Policy Grp., LLC, 975 F. Supp.
2d 1, 9-11 (D.D.C. 2013) (same), aff’d in part on other grounds, 783 F.3d 1328 (D.C. Cir. 2015);
Boley v. Atl. Monthly Grp., 950 F. Supp. 2d 249, 254 (D.D.C. 2013) (same).
                                                    4
    Case 2:19-cv-00236 Document 217 Filed 08/16/19 Page 5 of 12 PageID #: 2003



However, in Abbas v. Foreign Policy Grp., LLC, 783 F.3d 1328 (D.C. Cir. 2015), the D.C. Circuit

split from the consensus of other Circuit Courts of Appeal that have confronted the issue of whether

similar Anti-SLAPP statutes should apply in federal courts sitting in diversity. 3 The Abbas Court’s

interpretation of federal procedural law is unmistakably cogent, but the decision was predicated upon

an inaccurate assumption about how the D.C. Court of Appeals, the final and highest authority on

D.C. substantive law, would interpret the D.C. Anti-SLAPP Act’s “likely to succeed on the merits”

standard. Id. at 1335. Then-Circuit Judge Kavanaugh raised concern that this standard would place

a “more difficult” burden on a plaintiff than Fed. R. Civ. P. 12(b)(6) and 56, and if this were so then

it would undeniably be preempted by the Federal Rules of Civil Procedure pursuant to the Erie

doctrine. Id. at 1335. The Court in Abbas made clear that its decision to not apply the D.C. Anti-

SLAPP Act to federal courts sitting in diversity was predicated on this specific inaccurate

assumption. Id. at 1335, n.3. (“we need not address that hypothetical here because, as we have

explained, the D.C. Anti-SLAPP Act’s dismissal standard does not exactly mirror Federal

Rules 12 and 56.”) (emphasis added).

        Less than two years later, the D.C. Court of Appeals for the first time interpreted the phrase

“likely to succeed on the merits” in Competitive Enterprise Inst. v. Mann, 150 A.3d 1213 (D.C.

2016). The Mann Court not only found that now-Justice Kavanaugh’s assumption about how the

D.C. Court of Appeals would read the Anti-SLAPP Act was inaccurate, but went so far as to say that

to read the law as not simply mirroring Fed. R. Civ. P. 56 would raise constitutional Due Process

concerns. Id. at 1236 (applying the canon of constitutional avoidance ‘to interpret the phrase “likely

to succeed on the merits,” undefined in the D.C. Anti-SLAPP statute, in a manner that does not



3
 See, e.g., Liberty Synergistics Inc v. Microflo Ltd., 718 F.3d 138, 148 (2d Cir. 2013); Godin v.
Schencks, 629 F.3d 79, 89 n.16 (1st Cir. 2010); Price v. Stossel, 620 F.3d 992, 1000 (9th Cir.
2010); Henry v. Lake Charles Am. Press, LLC, 566 F.3d 164, 170 (5th Cir. 2009).
                                                  5
  Case 2:19-cv-00236 Document 217 Filed 08/16/19 Page 6 of 12 PageID #: 2004



supplant the role of the fact-finder, lest the statute be rendered unconstitutional.’). The Court further

found that, as a matter of “first impression” the Act’s “likely to succeed” standard is “substantively

the same” and does “simply mirror” the standards imposed by Fed. R. Civ. P. 56. Competitive

Enter. Inst. v. Mann, 150 A.3d 1213, 1220, 1238 n.32 (D.C. 2016) (noting the statement in Abbas

that the D.C. Court of Appeals had never so held, and declaring “[w]e do so now”) (emphasis added).

Further, of similar importance to an Erie analysis, the Mann Court also determined that the Act “was

designed to protect targets of [] meritless lawsuits by creating ‘substantive rights with regard to a

defendant’s ability to fend off’ a SLAPP. Id. at 1226 (emphasis added).

       One year later, Chief Judge Howell of the U.S. District Court for the District of Columbia

took note of the decision in Mann and explicitly warned that, “applying an outdated and incorrect

interpretation of D.C. law by the D.C. Circuit would ‘subvert the dual aims of Erie; discouraging

forum shopping and promoting uniformity within any given jurisdiction on matters of local

substantive law.” See Easaw v. Newport, No. 17-cv-00028, 2017 WL 2062851, at *9 (D.C. May 12,

2017). Thus, “when a decision by the D.C. [Court of Appeals] clearly and unmistakably renders

inaccurate a prior decision by the D.C. Circuit interpreting D.C. law, this Court should apply the

D.C. [Court of Appeals’] more recent expression of the law.” Id. at *10.

       This is a correct position – while on the D.C. Circuit, now-Justice Kavanaugh’s province was

the interpretation of federal procedural law on which he did not err in his reading of the Erie doctrine,

but his decision was predicated upon an outdated reading of D.C. substantive law on which the D.C.

Court of Appeals, as the District of Columbia’s highest judicial body, is the final authority. The D.C.

Court of Appeals has read the statute as “simply mirror[ing]” Fed. R. Civ. P. 56 such that no conflict

could possibly exist consistent with (not at odds with) now-Justice Kavanaugh’s analysis of the Erie

doctrine in Abbas. Mann, 150 A.3d at, 1238 n.32. This Court need not hold contrary to the Abbas



                                                   6
  Case 2:19-cv-00236 Document 217 Filed 08/16/19 Page 7 of 12 PageID #: 2005



Court’s analysis of the Erie doctrine and federal procedural law, but only apply the current D.C.

Court of Appeals interpretation of D.C. law to now-Justice Kavanaugh’s analysis of Erie.

       In effect, the D.C. Court of Appeals interpreted the D.C. Anti-SLAPP Act in precisely the

way that the defendants in Abbas understood the law and which does not create an Erie conflict:

               As they see it, the D.C. Anti-SLAPP Act therefore does not conflict
               with the Federal Rules’ comprehensive scheme for testing the
               sufficiency of a complaint. And they further say that the state rules
               that answer the same question in the same way as the Federal Rules
               are not preempted under Shady Grove. Therefore, in their view, the
               D.C. Anti-SLAPP Act, taken as a whole, does not alter the standard
               for pre-trial dismissal or summary judgment but simply layers a right
               to attorney’s fees in this category of cases on top of the existing federal
               procedural scheme. See D.C. Code § 16-5504 (D.C. Anti-SLAPP Act
               attorney's fees provision). Abbas, 783 F.3d at 1334.


       Courts consistently hold that such fee-shifting provisions are substantive, and do not conflict

with the Federal Rules. See Alyeska Pipeline Serv. Co. v. Wilderness Soc’y, 421 U.S. 240, 259 n.31

(1975) (“[I]n an ordinary diversity case where the state law does not run counter to a valid federal

statute or rule of court, state law denying the right to attorney’s fees or giving a right thereto, which

reflects a substantial policy of the state, should be followed”); United States v. One Parcel of

Property Located at 414 Kings Highway, 1999 WL 301704, at *4 (D.D.C. May 11, 1999) (citing

Alyeska and noting that, “[i]n diversity cases, attorney’s fees are considered substantive and are

controlled by state law”); Godin, 629 F.3d at 86 n.10 & 89 n.15 (noting that the fee-shifting provision

for a successful anti-SLAPP motion, like other “nominally procedural state rule[s] authorizing an

award of attorney’s fees as a sanction for obstinate litigation,” is “substantive for purposes of Erie

analysis”).


                                                   7
  Case 2:19-cv-00236 Document 217 Filed 08/16/19 Page 8 of 12 PageID #: 2006



          Now-Justice Kavanaugh was correct that if the D.C. Anti-SLAPP Act required a civil

plaintiff to meet a higher standard than that articulated in either Fed. R. Civ. P. 12(b)(6) or Fed. R.

Civ. P. 56 then this Court would be required to toss it aside – federal courts apply federal procedure.

By contrast, where, as here, a state-level statute has been declared by that jurisdiction’s highest state-

level court as being wholly consistent with Fed. R. Civ. P. 56, and where a complaint is dismissed

for failure to state a claim, the fee provision of that law (the D.C. Anti-SLAPP Act) clearly should

apply. To rule otherwise would be to subvert the will of the D.C. legislature, as interpreted by the

District of Columbia’s highest court (Court of Appeals), which intended to confer a substantive

benefit upon publishers in its jurisdiction and to deter frivolous lawsuits designed to silence free

speech. At this point, to rule otherwise would, in fact, require overruling the United States Supreme

Court decision in Alyeska that these types of fee-shifting statutes are to be applied by courts sitting

in diversity as state substantive law. If the benefits are dependent on whether one is standing in a

federal court or a state court, not only will this encourage forum shopping, but it would

unintentionally confer an equal and opposite benefit – a safe harbor of sorts for opponents of free

speech – who would receive an unmistakable message that they could simply evade the consequence

for bringing a lawsuit designed to infringe on the rights of others. A two-tier system of justice and

accountability, a lack of uniformity between the state and federal courts, cannot be allowed to persist.

    II.      THIS CASE SHOULD BE DISMISSED UNDER THE ANTI-SLAPP ACT

          The instant case satisfies the prima facie requirement in that it plainly (a) arises from

advocacy on issues of public interest (reporting on a public figure coal baron turned political

candidate, West Virginia’s U.S. Senate race and the Upper Big Branch mine disaster) and, for

reasons set forth in the “Memo of Law in Support of Motion to Dismiss,” (b) Plaintiff is not “likely




                                                    8
  Case 2:19-cv-00236 Document 217 Filed 08/16/19 Page 9 of 12 PageID #: 2007



to succeed” on the merits because the Amended Complaint fails to state a claim upon which relief

can be granted.

       A. This Litigation Arises From Advocacy on Issues of Public Interest

       The Act defines claims “in furtherance of the right of advocacy on issues of public interest”

in two ways applicable here: (1) “[a]ny written or oral statement” made “[i]n a place open to the

public or a public forum in connection with an issue of public interest,” D.C. Code § 16-

5501(1)(A)(ii), or (2) “[a]ny other expression or expressive conduct that involves petitioning the

government or communicating views to members of the public in connection with an issue of public

interest.” Id. § 16-5501(1)(B). An “issue of public interest” is defined as any “issue related to health

or safety; environmental, economic, or community well-being; the District government; a public

figure; or a good, product, or service in the market place.” Id. § 16-5501(3). (emphasis added).

       As a preliminary matter, the challenged statements which include Mr. Feinberg’s tweet that

quoted Mr. Blankenship verbatim and posed a follow-up question, meet the definition of written

statements made “[i]n a place open to the public or a public forum.” Abbas v. Foreign Policy Grp.,

LLC, 975 F. Supp. 2d 1, 11 (D.D.C. 2013), aff’d in part on other grounds, 783 F.3d 1328 (D.C. Cir.

2015) (citing Boley v. Atl. Monthly Grp., 950 F. Supp. 2d 249, 255 (D.D.C. 2013) and Farah v.

Esquire Magazine, 863 F. Supp. 2d 29, 38 (D.D.C. 2012); Mann, 150 A.3d at 1227 (The Act applies

“because the lawsuit is based on articles that appeared on websites.”).

       Second, as discussed in detail in the “Memo of Law in Support of Motion to Dismiss” and

identified in the Amended Complaint, the challenged statements address important issues of

significant public interest, which have been the subject of extensive reporting and commentary,

including the debate over proper journalistic practices (“fake news”), the U.S. Senate race in West

Virginia, and the Upper Big Branch mining catastrophe. Amended Compl. ¶¶1-14. These issues



                                                   9
 Case 2:19-cv-00236 Document 217 Filed 08/16/19 Page 10 of 12 PageID #: 2008



implicate community well-being, the government and the proper functioning of public discourse

itself. D.C. Code § 16-5501(3). Additionally, as set forth in the “Memo of Law in Support of Motion

to Dismiss,” the challenged statements expressed views about the conduct of a public figure

(Plaintiff), Id.

        This litigation is Plaintiff’s attempt to crackdown on media criticism and repeal the “actual

malice” standard set forth in the seminal case of New York Times v. Sullivan, 376 U.S. 254 (1964).

Amended Compl. ¶¶1, 25, n.3. It is incumbent upon this Court to repel this assault on free speech

and “consider this case against the background of a profound national commitment to the principle

that debate on public issues should be uninhibited, robust, and wide-open, and that it may well

include vehement, caustic, and sometimes unpleasantly sharp attacks on government and public

officials.” Id.

        B. Plaintiff Cannot Show That His Claim is Likely to Succeed on the Merits

        For the reasons articulated in Defendants’ “Memo of Law in Support of Motion to Dismiss”,

the claims fail as a matter of law under Rule 12(b)(6) . Therefore, by definition, Plaintiff cannot

show that he is “likely to succeed on the merits” in this case. See, e.g., Farah, 863 F. Supp. 2d at 39-

40 (dismissing under D.C.’s Anti-SLAPP Act where plaintiff’s complaint failed to state a claim upon

which relief could be granted).

        Recently, the District of Columbia Court of Appeals explained that the burden that Plaintiff

must meet in response to a special motion “simply mirror[s]” the Summary Judgment standard of

Fed. R. Civ. P. 56 – the evidence must be legally sufficient to permit a jury properly instructed

on the applicable constitutional standards to find in plaintiff’s favor.’ Mann, 150 A.3d at 1236,

1262 (bolded for emphasis) .




                                                  10
 Case 2:19-cv-00236 Document 217 Filed 08/16/19 Page 11 of 12 PageID #: 2009



       Here, the Plaintiff’s case fails as a matter of law even when the factual allegations are taken

as true such that it cannot be “likely to succeed,” and the Amended Complaint should therefore be

dismissed with prejudice. D.C. Code § 16-5502(b).

                                         CONCLUSION

       For all the reasons set forth above, Defendants respectfully request that the Court dismiss

Plaintiff’s Complaint in its entirety with prejudice under the D.C. Anti-SLAPP Act, and that they

should be awarded fees and costs expended in this lawsuit.



Dated: August 16, 2019

                                                             Respectfully Submitted,


/s/ Adriana Marshall
Adriana Marshall, Esq.
W. Va. State Bar I.D. #10710
MARSHALL LAW PLLC
1114 Kanawha Blvd E
Charleston, WV 25301-2403
Phone: (304) 692-9887
Fax: (304) 345-3355
E-Mail: adrianamarshall@marshalllawpllc.com

William Moran II, Esq.
(Pro Hac Vice Pending)
Maryland Attorney #: 1706200121
HAWGOOD MORAN LAW
10015 Old Columbia Rd. Ste. B215
Columbia, MD 21046
Phone: (301) 439-0394
Fax: (410) 290-5285
E-Mail: moranmedialaw@gmail.com




                                                 11
 Case 2:19-cv-00236 Document 217 Filed 08/16/19 Page 12 of 12 PageID #: 2010



                          UNITED STATES DISTRICT COURT
                       SOUTHERN DISTRICT OF WEST VIRGINIA
                              CHARLESTON DIVISION



DON BLANKENSHIP,
         Plaintiff,
                                                Civil Action No.: 2:19-cv-00236
                                                Judge John T. Copenhaver, Jr.

v.

HONORABLE ANDREW NAPOLITANO (RET.),
et al.,
        Defendants.


                                CERTIFICATE OF SERVICE


       The undersigned counsel for Defendants Breakfast Media, LLC and Andrew Feinberg,

hereby certifies that the foregoing “Defendants' Feinberg and Breakfast Media's Memorandum in

Support of Motion for Relief Under the D.C. Anti-Slapp Act” was served on all counsel of record

through the CM/ECF system.


                                                          /s/ Adriana Marshall
                                                          W. Va. State Bar I.D. #10710
